DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Rodriguez on March 24, 2021.
The claims of the application have been amended as follows: 

An imprint device for imprinting a surface of an object, said imprint device comprising:
 a trigger assembly including a hammer member, [[and]] a trigger, and a trigger slot having a trigger resting slot to hold said trigger in in-operative configuration;
a charging unit mounted to said trigger assembly and housing a cartridge;
said trigger assembly being hollow and permitting said hammer to strike said cartridge;
a barrel mounted to said charging unit wherein a munition is configured to be delivered to at least one pocket located within a support surface;
said munition has a first hardness;
said at least one pocket has a second hardness; and
said first hardness is greater than said second hardness.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to a process non-elected without traverse.  Accordingly, claim 8 has been cancelled.

Response to Arguments
Applicant’s amendments and remarks filed March 3, 2021, with respect to the claim objections and claim rejections under 35 U.S.C. §§ 103 and 112 have been fully considered and are persuasive.  The objections and rejections of claims 1-7 have been withdrawn. 

Reasons for Allowance
Claims 1-7 are allowed over the art of record 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art fails to explicitly teach a trigger assembly including a trigger and a trigger slot having a trigger resting slot to hold said trigger in in-operative configuration.  U.S. Pat. No. 1,054,069 to Wilson teaches an imprinting device including a trigger 30 and a trigger slot, i.e., registering slot, (Fig. 1; P. 2, Left Column, Lns. 30-58) however Wilson fails to explicitly teach the trigger slot has a resting slot to hold said trigger in in-operative configuration.  Further, “Remington 12ga #4 Buckshot Ballistic Test” YouTube video teaches a trigger assembly having a trigger and a trigger slot (P. 2), but fails to explicitly teach the trigger slot has a resting slot to hold said trigger in in-operative configuration.  Claims 2-6 are allowable because they depend from claim 1.
Regarding claim 7, the cited prior art fails to explicitly teach said trigger slot configured in said vertical member and having a trigger resting slot to hold said trigger in in-operative configuration, as discussed above with respect to the similar limitation in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725